     Case: 3:20-cv-00180-DMB-RP Doc #: 143 Filed: 05/19/21 1 of 2 PageID #: 1163




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

FACTORY MUTUAL INSURANCE                                                                         PLAINTIFFS
COMPANY, as Subrogee of Standex
International Corporation; and
STANDEX INTERNATIONAL
CORPORATION

V.                                                                              NO. 3:20-CV-180-DMB-RP

STEVEN THOMAS d/b/a Thomas
Wholesale and Salvage; JASPER
CREEK, LLC; and UNION COUNTY,
MISSISSIPPI, acting by and through
the Board of Supervisors for the Third
Supervisors District of Union County,
Mississippi                                                                                   DEFENDANTS


                                                    ORDER

        On May 12, 2021, the parties1 filed a joint motion requesting that, based on a settlement

reached, the Court (1) “dismiss all claims, counter-claims, cross-claims, and third-party claims, by

and against the parties to this action, with prejudice,” “with these parties’ costs to be borne by the

parties themselves, each to their own expenses;” and (2) “maintain retention of jurisdiction over

the settlement contract to permit enforcement, if necessary.” Doc. #140 at 2–3.

        In light of the settlement, the joint motion to dismiss [140] is GRANTED. The Court

retains jurisdiction to enforce the settlement, if necessary. All remaining pending motions

[51][57][74][76][138][141] are DENIED as moot. All claims, counter-claims, cross-claims, and




1
 The parties to the motion are Factory Mutual Insurance Company and Standex International Corporation, the original
plaintiffs; Steven Thomas, Jasper Creek, LLC, and Union County, Mississippi, the original defendants; and
Nationwide Mutual Insurance Company and Master-Bilt Refrigeration Solutions, the third-party defendants to Jasper
Creek’s counter-claim.
    Case: 3:20-cv-00180-DMB-RP Doc #: 143 Filed: 05/19/21 2 of 2 PageID #: 1164




third-party claims are DISMISSED with prejudice with the parties bearing their own costs and

expenses. A final judgment will issue separately.

       SO ORDERED, this 19th day of May, 2021.

                                                    /s/Debra M. Brown
                                                    UNITED STATES DISTRICT JUDGE
